DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0060642).
Regarding claim 1, Kim discloses a display module applied to a mobile terminal (see figure 9A, for instance), comprising: a screen cover plate (180), a fingerprint sensitive component (100) and a display component (110); wherein, the fingerprint sensitive component (100) is arranged between the screen cover plate (180) and the display component (110); the fingerprint sensitive component (100) comprises an optical fingerprint sensitive layer (154) made of a transparent conductive material (light beam L91 passes through element 154 of fig. 9A), and a sensitive surface of the optical fingerprint sensitive layer comprises a plurality of pixels (SPXL), wherein each of the plurality of pixels is made of a transparent conductive material (148; [0113]); the sensitive surface of the optical fingerprint sensitive layer (100) is attached to a surface of the screen cover plate (180), and a attaching surface of the optical fingerprint sensitive layer (100) is attached to a display surface (120) of the display component (100); when the display component is on, light emitted (L91, L92) by the display component passes through the fingerprint sensitive component (100) towards the screen cover plate (180), part of the light is reflected to the sensitive surface of the optical fingerprint sensitive layer (100) by a finger (190) pressed on the screen cover 
Regarding claim 10, Kim discloses a mobile terminal, comprising the display module according to claim 1 (see fig. 9A).
Regarding claim 11, Kim discloses the mobile terminal according to claim 10, comprising a mobile phone or a tablet computer ([0002]; [0032]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 7-9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu et al. (US 2018/0247099).
Regarding claim 2, Kim discloses the display module according to claim 1. However, Kim does not expressly disclose wherein the display component comprises: a first polarizer, an upper glass and a lower glass, a surface of the first polarizer is attached to the attaching surface of the optical fingerprint sensitive layer, an other surface of the first polarizer is attached to a surface of the upper glass, and an other surface of the upper glass is attached to a surface of the lower glass. 
Liu discloses the display module according to claim 1, wherein the display component comprises: a first polarizer ([0020]), an upper glass (005) and a lower glass (200), a surface of the first polarizer is attached to the attaching surface of the optical fingerprint sensitive layer (410), an other surface of the first polarizer is attached to a surface of the upper glass (005), and an other surface of the upper glass (005) is attached to a surface of the lower glass (200). 

Regarding claim 3, Kim in view of Liu discloses the display module according to claim 2, wherein the surface of the lower glass (Liu 200) is electroplated with a conductive circuit and a light-emitting layer (Liu 340); the conductive circuit (Liu 430) is connected to the light-emitting layer. 
Regarding claim 4, Kim in view of Liu discloses the display module according to claim 3, wherein the display component (Liu 001) further comprises: a pre-pressed foam (Liu sealant elements on edges of 001) arranged on another surface of the lower glass (Liu 200). 
Regarding claim 7, Kim discloses the display module according to claim 1. However, Kim does not expressly disclose wherein the fingerprint sensitive component further comprises: a flexible circuit board and an optical fingerprint integrated circuit; an end of the flexible circuit board is connected to the optical fingerprint sensitive layer; another end of flexible circuit board is connected to optical fingerprint integrated circuit. 
Regarding claim 7, Liu discloses the display module according to claim 1, wherein the fingerprint sensitive component (Liu 410) further comprises: a flexible circuit board (Liu 340) and an optical fingerprint integrated circuit (Liu [0091]); an end of the flexible circuit board (Liu 340) is connected to the optical fingerprint sensitive layer (Liu 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flexible circuit board structure as Liu in the display device 110 of Kim. The motivation for doing so would have been to use a conventional signal control structure in the art to combine fingerprint identification and touch control function to enrich functions of the display panel, as taught by Liu ([0145]).
Regarding claim 8, Kim discloses the display module according to claim 1. However, Kim does not expressly disclose the display further comprising: a photoresist layer, arranged between the attaching surface of the optical fingerprint sensitive layer and the display surface of the display component.
Regarding claim 8, Liu discloses the display module according to claim 1, further comprising: a photoresist layer (Liu 3113), arranged between the attaching surface of the optical fingerprint sensitive layer (Liu 410) and the display surface of the display component (Liu 001). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photoresist layer structure as Liu in the display device 110 of Kim. The motivation for doing so would have been to use a conventional signal control structure in the art to combine fingerprint identification and touch control function to enrich functions of the display panel, as taught by Liu ([0145]).
Regarding claim 9, Kim discloses the display module according to claim 1. However, Kim does not expressly disclose wherein the optical fingerprint sensitive layer is made of transparent indium tin oxide. 
Regarding claim 9, Liu discloses the display module according to claim 1, wherein the optical fingerprint sensitive layer (Liu 410) is made of transparent indium tin oxide (Liu [0111]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent indium tin oxide as Liu in the optical fingerprint sensitive layer of Kim. The motivation for doing so would have been to use a conventional electrode material in the art to combine fingerprint identification and touch control function to enrich functions of the display panel, as taught by Liu ([0145]).
Regarding claim 12, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 2 (Liu [0146]; see fig. 1D). 
Regarding claim 13, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 3 (Liu [0146]; see fig. 1D). 
Regarding claim 14, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 4 (Liu [0146]; see fig. 1D). 
Regarding claim 17, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 7 (Liu [0146]; see fig. 1D). 
Regarding claim 18, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 8 (Liu [0146]; see fig. 1D). 
Regarding claim 19, Kim in view of Liu discloses a mobile terminal, comprising the display module according to claim 9 (Liu [0146]; see fig. 1D).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Abileah et al. (US 2017/0003827).
Regarding claim 5, Liu discloses the display module according to claim 1. However, Kim does not expressly disclose wherein the display component comprises: a second polarizer, a color-filtering glass, a liquid crystal, a thin film transistor (TFT) glass, a third polarizer and a backlight panel, the TFT glass is configured to carry the liquid 
Abileah discloses a display module (see figures 1-7, for instance), wherein the display component comprises: a second polarizer (60), a color-filtering glass (63; [0051]), a liquid crystal (64), a thin film transistor (TFT) glass (61; [0049]), a third polarizer (62) and a backlight panel (52), the TFT glass (61) is configured to carry the liquid crystal (64), an other surface of the second polarizer (60) is attached to a surface of the color-filtering glass (63), an other surface of the color-filtering glass (63) is attached to a surface of the TFT glass (61), an other surface of the TFT glass (61) is attached to a surface of the third polarizer (62), an other surface of the third polarizer (62) is attached to a light-emitting surface (56) of the backlight panel (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the display structure of Abileah in the device of Kim, such that a surface of the second polarizer (Abileah 60) is attached to the attaching surface of the optical fingerprint sensitive layer (in combination with Kim 100). The motivation for doing so would have been to not significantly decrease the contrast ratio, to not significantly increase the glare, to not significantly increase the expense of the display, and to not significantly increase the complexity of the display, as taught by Abileah ([0008]).

Regarding claim 15, Kim in view of Abileah discloses a mobile terminal, comprising the display module according to claim 5 ([0146]; see fig. 1D). 
Regarding claim 16, Kim in view of Abileah discloses a mobile terminal, comprising the display module according to claim 6 ([0146]; see fig. 1D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/22/2022